Citation Nr: 0031477	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for hearing loss in the 
right ear.

4. Entitlement to service connection for hearing loss in the 
left ear.

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for loss of teeth due 
to trauma.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a spinal condition.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which denied the veteran's claims of 
entitlement to service connection for PTSD, hearing loss, 
tinnitus, severe headaches, a spine condition, a dental 
injury from service trauma, sinusitis due to exposure to 
herbicides, chondromalacia of both knees and a skin condition 
(on both a direct basis and as secondary to exposure to 
herbicides).  The record reflects that the veteran submitted 
a timely Notice of Disagreement with respect to each of these 
denials.  However, in a Substantive Appeal (VA Form 9) 
submitted in February 1999, the veteran indicated that he 
only wished to pursue his appeal as to the following issues: 
PTSD, bilateral hearing loss, tinnitus, a spine condition, a 
dental injury from trauma, headaches, and sinusitis.  The 
veteran also specifically indicated that he did not wish to 
continue his appeal as to any issues other than those 
specifically mentioned in his VA Form 9.  


Therefore, the Board finds that the issues of entitlement to 
chondromalacia of both knees and entitlement to service 
connection for a skin condition (claimed on both a direct 
basis and as due to exposure to herbicides) are no longer on 
appeal.  See 38 C.F.R. § 20.204 (a) (2000).

In a March 1999 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for pneumonia, 
bronchitis, and residuals of a head injury.  The veteran 
submitted a timely Notice of Disagreement with this decision, 
and in August 1999 the RO issued a Statement of the Case.  
However, to the Board's knowledge, the veteran did not submit 
a timely (VA Form 9) Substantive Appeal with respect to these 
issues.  Thus, those issues are not presently before the 
Board on appeal.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2000).


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence of 
record indicates that the veteran does not currently have 
PTSD.

2.  The preponderance of the credible and probative evidence 
of record shows that the veteran's sinusitis was not incurred 
in or aggravated by service.

3.  The preponderance of the competent medical evidence of 
record indicates that that the veteran does not have a 
current right ear hearing loss disability.

4.  Evidence of record shows that facial trauma occurred 
during service and that the loss of teeth numbered 1, 10, 15, 
19, and 32 may have been incurred as a result of such trauma 
in service.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303.

3.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (2000).

4.  Service connection for teeth numbered 1, 10, 15, 19, and 
32 is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. 38 C.F.R. §§ 3.102, 3.303,  3.381 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD, 
sinusitis, hearing loss in the right ear, and loss of teeth 
due to trauma.  In the interest of clarity, the Board will 
first discuss the law and regulations pertinent to claims for 
service connection.  The Board will then separately address 
the various disabilities at issue.

The issues of entitlement to service connection for 
headaches, a spinal condition, bilateral tinnitus, and 
hearing loss in the left ear will be addressed in the remand 
portion of this decision.


Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
disabilities, such as sensorineural hearing loss or 
arthritis, if such are shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9 (2000).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. 
3.310(a) (1999); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Furthermore, service connection may be granted for 
any additional impairment of a non service-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In Allen, the United 
States Court of Appeals for Veterans Claims (Court) concluded 
that ". . . pursuant to 1110 and 3.310(a), when aggravation 
of a veteran's non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  Id. 
at 448.

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection - Agent Orange exposure

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases will 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumptions of 
§ 3.307(d) are also satisfied: chloracne or other achneform 
disease consistent with chloracne, Hodgkin's disease, 
Multiple myeloma, Non-Hodgkin's lymphoma, Acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other achneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his current disabilities.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Service connection - PTSD 

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f);  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has held that the Board may not rely 
strictly on combat citations to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted. See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Service connection - dental conditions

In general, service connection may be granted for disability 
or injury of the individual teeth and investing tissue shown 
by the evidence to have been incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1712 (West 1991).  The 
provisions of 38 U.S.C.A. § 1712(a)(1) provides that 
regardless of when an application is filed, outpatient dental 
services and treatment, and related dental appliances, will 
be furnished for a dental condition or disability which is a 
service-connected dental condition due to combat wounds or 
other service trauma. 

During the pendency of this appeal, VA revised the provisions 
governing service connection for dental disabilities.  The 
amendment clarifies requirements for service connection of 
dental conditions and provides that VA will consider certain 
dental conditions service-connected for treatment purposes if 
they are shown in service after a period of 180 days.  38 
C.F.R. §§ 3.382 and 4.149 were removed, and § 3.381 was 
revised extensively to clarify requirements for service 
connection of dental conditions and provided that VA would 
consider certain dental conditions service-connected for 
treatment purposes if they are shown in service after a 
period of 180 days.  The amendment became effective June 8, 
1999.  See 64 Fed. Reg. 30393.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board finds that the changes were not substantive in the 
context of this claim and therefore a consideration of the 
former and revised regulations is not required pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Prior to June 8, 1999, 38 C.F.R. § 3.381(a) provided that 
service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wound or other 
service trauma.  38 C.F.R. § 3.381(e).  Service connection 
for dental disabilities will be established by service 
records, documentary evidence in the form of reports of 
examinations (dental or physical), duly certified statements 
of dentists or physicians, or certified statements of fact 
from two or more disinterested parties.  The dental 
disability must be shown to have been incurred in or 
aggravated by service.  See 38 C.F.R. § 3.382(a) (1998).  
Malposed teeth with no pathology shown will not be service-
connected.  38 C.F.R. § 3.382(c) (1998).   

Under amended VA regulations, impacted or malposed teeth and 
other developmental defects will not be considered service-
connected for treatment purposes unless disease or pathology 
of these teeth developed after 180 days or more of active 
service.  38 C.F.R. § 3.381(e)(4) (2000).  The rating action 
should consider each defective or missing tooth and each 
disease of the teeth and periodontal tissues separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service and, when applicable, to 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381 (effective after June 8, 
1999). 

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury was otherwise aggravated by service.  38 
C.F.R. § 3.306 (b)(1) (2000). 

With respect to dental claim, the term "service trauma" does 
not include the intended effects of therapy or restorative 
dental care and treatment provided during the veteran's 
military service.  VAOPGCPREC 5-97 (1997). 

Duty to assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
[to be codified at 38 U.S.C.A. § 5103A]. 

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Entitlement to service connection for PTSD

Factual Background

The veteran's service medical records are negative for any 
complaints or treatment for psychiatric problems.  In a 
report of medical history completed at separation in June 
1968, the veteran reported no history of any depression or 
excessive worry, and no history of any nervous trouble of any 
sort.  In a report of medical examination completed at 
separation, an examiner found the veteran's psychiatric 
condition to be normal.

There is no pertinent medical or other evidence of record for 
approximately the next twenty-nine years.

In September 1997, the veteran filed a claim of entitlement 
to service connection for PTSD.  In a VA Form 21-526, 
Veterans Application for Compensation or Pension, submitted 
in October 1997, the veteran did not report that any private 
physicians or hospitals have treated him for his claimed 
disabilities.

In a letter issued in December 1997, the RO requested that 
the veteran furnish the names and addresses of any doctors or 
hospitals that provided treatment for his claimed 
disabilities.  No response was ever received from the 
veteran.  In a letter dated in March 1998, the RO also 
requested that the veteran submit a description of the 
traumatic events that may have led to his PTSD.  In a signed 
statement received in May 1998, the veteran indicated that he 
wished to be provided with a VA psychiatric examination in 
which he could better describe his in-service stressors.

In June 1998, the veteran failed to report for a scheduled VA 
psychiatric examination.  The RO subsequently denied the 
veteran's claim of entitlement to service connection for PTSD 
in a June 1998 rating decision.  Shortly thereafter, the 
veteran submitted a signed statement in which he indicated 
that he was unable to attend his scheduled VA examination due 
to an illness in his family.

On August 17, 1998, the veteran was provided with a VA 
physical examination.  When asked about his claimed PTSD, the 
veteran indicated that he had never seen a psychiatrist.  The 
VA examiner appears to have limited the findings reported 
during this examination exclusively to several of the 
veteran's claimed physical disabilities.  In the 
"assessment" section of the examination report, the VA 
examiner listed each of the veteran's claimed disabilities, 
including his PTSD.  Specifically, the VA examiner noted an 
assessment of "Posttraumatic stress disorder.  Please see 
neuropsychiatric evaluation."  The VA examiner also noted 
assessments of hearing loss, tinnitus, a right knee 
condition, and a spinal condition, but offered no findings in 
regard to these disabilities and merely deferred to the 
specialized examinations scheduled in regard to these 
disabilities.

The following day, on August 18, 1998, the veteran was 
provided with a VA psychiatric examination.  The veteran 
reported that he had never been seen by a psychiatrist and 
that he had never received any psychiatric treatment.  He 
further reported that he had been given medication for ulcers 
in the past, which were found to be due to stress.  He 
indicated that he did have problems with anger in the past 
and that he experienced suicidal tendencies 10 to 12 years 
ago.  The stated that at that time, he was experiencing a lot 
of tension on his job and was feeling depressed.  He 
indicated that he was currently working and earning 
approximately $40,000 a year.  

With respect to his military service, the veteran reported 
that he had served as a supply clerk with the 511th Combat 
Engineer Company (Panel Bridge) in Vietnam.  He indicated 
that the worst thing he ever experienced in Vietnam was an 
incident in which he was assisting in bringing supplies out 
when things "got rough" and they could not leave.  When 
asked about terrifying events, the veteran indicated that he 
was terrified the whole time he was in Vietnam.  He stated 
that when his plane first landed in Vietnam he thought it was 
going to crash.  Later in his examination, he reported that 
the worst thing that happened in Vietnam was knowing what was 
going on in the U.S. and being stuck overseas where he could 
not do anything about them.  The veteran also reported that 
he felt unwelcome after he returned to the U.S. even though 
he felt as if he had put his life on the line for his 
country.  The veteran also discussed difficulties he 
experienced after his discharge from service, including the 
loss of a child in 1981.  

Upon examination, the VA psychiatrist noted that the veteran 
reported feeling sad about his death of his parents and the 
son who died in 1981.  The veteran reportedly indicated that 
he had nightmares in which he screams and groans, but does 
not remember what they are about.  The VA psychiatrist noted 
that his last nightmare occurred several months ago.  The VA 
psychiatrist noted an Axis I diagnosis of anxiety disorder, 
not otherwise specified, and an Axis II diagnosis of 
narcissistic personality traits.

In the November 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The RO found that there was no current diagnosis of 
PTSD of record.  The veteran subsequently perfected a timely 
appeal regarding this decision.

In a statement submitted in February 2000, the veteran 
further discussed his alleged in-service stressors.  The 
veteran indicated that he received his training at Fort Polk, 
which he described as long and hard, particularly with the 
drill sergeant constantly shouting in his face.  He reported 
that following his basic training, he remained at Fort Polk 
for two years, where he served as a supply clerk.  He further 
reported that in June 1967, he was ordered to go to Vietnam.  
The veteran explained that upon his arrival in Vietnam, he 
witnessed all kinds of explosions on the ground while the 
plane was trying to lane.  He was reportedly assigned to the 
511th Combat Engineer Panel Bridge Unit, where he sometimes 
had to ride "[s]hotgun" in 5-ton dump trucks.  The veteran 
indicated that rocket and mortar attacks were a common thing 
in Vietnam, and that there were skirmishes going on all 
around.  He reported that sneak attacks and sniper attacks 
resulted in the deaths of many GIs.  He stated that he was 
present in Vietnam during the Tet offensive, which "rained 
all kinds of terror on convoys like ours with devastating 
results."  He indicated that while no one was killed, the 
road mines did enormous damage to their vehicles, and the 
screams of the wounded remained very vivid in his memory.  
The veteran asserted that because of these incidents, he 
returned home a very nervous and different young man.  He 
reported that since his discharge, he has continued to suffer 
from depression, mood swings, nightmares, social withdrawals, 
and bad dreams of his experiences in Vietnam.  He indicated 
that these conditions have occurred several times a week for 
over thirty years since his return from Vietnam.

In a Supplemental Statement of the Case issued in February 
2000, the RO continued to deny the veteran's claim of 
entitlement to service connection for PTSD.  The RO found 
that although the veteran had submitted a list of stressors, 
there was still no diagnosis of PTSD shown in the record.  
The RO noted that the August 1998 VA psychiatric examination 
had resulted in a diagnosis of anxiety disorder, and that the 
veteran had not provided any other medical evidence to 
dispute that diagnosis.

Analysis

Preliminary matters - duty to assist; standard of review

As noted above, VA has a duty to assist the veteran in 
developing the facts pertinent to his claim.  38 U.S.C.A. § 
5107(a).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A).  In regard to this duty, the Board 
believes that this case has been developed to the extent 
necessary and that there is now ample evidence on which to 
decide the veteran's claim.  There is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claim, and neither 
the veteran nor his representative have pointed to any such 
missing records.  The veteran has been provided with a VA 
psychiatric evaluation and has been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The record also reflects that the RO specifically 
notified the veteran of the evidence that was necessary to 
substantiate his claim.  Thus, no further development is 
required in order to comply with VA's statutory duty to 
assist him in the development of his claim.

The Board has considered whether a remand is warranted in 
order to allow the RO an opportunity to verify various in-
service stressors reported by the veteran in a February 2000 
statement.  However, as will be discussed in detail below, 
the preponderance of the competent and probative evidence of 
record demonstrates that the veteran does not have a current 
diagnosis of PTSD.  For this reason, notwithstanding whether 
or not he actually witnessed or participated in the alleged 
in-service stressors, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, a current diagnosis.  Thus, even if the RO did assist 
the veteran in verifying his alleged stressors, there would 
remain no reasonable possibility that such assistance would 
aid in substantiating the claim.  For this reason, the Board 
finds that a remand in order to attempt to verify his alleged 
in-service stressors is not warranted.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

In addressing the merits of the veteran's claim, the Board 
wishes to note at the outset that the record does not reflect 
that the veteran received any combat citation in service and 
there is no official record or other corroborative evidence 
showing that he was ever participated in combat in service.  
The veteran does not so contend.  He reported that he served 
as a supply clerk in Vietnam, which is consistent with the 
military occupational specialty (MOS) listed on his DD 214.  
Thus, because there is no evidence indicating that the 
veteran was exposed to combat in Vietnam or elsewhere, the 
Board finds that the provisions of 38 U.S.C.A. § 1154 and 38 
C.F.R. § 3.304(d) regarding combat veterans are not for 
application in this case.

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996).  As to item (2), as discussed above, if, as here, 
there is no combat experience, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  See Doran, 6 Vet. App. 
at 288-89.  Further, an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau, 9 Vet. App. at 395-96.

Regarding the first element, the Board finds that the 
preponderance of the competent and probative evidence of 
records shows that the veteran in this case does not have a 
current diagnosis of PTSD.  The Board found the most 
probative evidence in this regard to be the report of the 
veteran's August 1998 VA psychiatric evaluation, in which the 
psychiatrist determined that a diagnosis of anxiety disorder, 
not otherwise specified, was warranted.  This conclusion was 
based both on an interview with the veteran and upon a review 
of his claims folder.  The psychiatrist considered that 
veteran's descriptions of various stressful events in 
Vietnam, but did not conclude that PTSD was an appropriate 
diagnosis.

Although the veteran may believe that he has PTSD, there is 
no indication in the record that he possesses the specialized 
knowledge, skill, experience, training or education to 
provide competent testimony on medical matters, such as a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495-496 (1992).

The Board recognizes that the VA examiner who conducted the 
veteran's August 1998 physical examination noted an 
assessment of PTSD.  However, the Court has specifically held 
that "[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ." See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 
In this instance, the examiner's assessment was clearly based 
only on the veteran's own assertion that he has PTSD, and not 
upon the examiner's own evaluation.  This is evident by the 
lack of any specific findings regarding the claimed 
psychiatric disorder in the examiner's report, and upon his 
referral to the veteran's upcoming psychiatric evaluation.  
As noted above, the examiner made similar "assessments" 
regarding several other claimed disabilities for which no 
specific findings were reported.  In essence, it appears that 
in reporting his assessments, the examiner was merely listing 
each of the veteran's claimed disabilities, rather than 
offering actual diagnoses with respect to each of those 
disabilities.  Because the examiner's assessment of PTSD 
appears to have been based merely upon the veteran's own 
assertion that he had PTSD, the Board finds this opinion to 
be of no probative value.  See also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

In short, the Board finds the most probative evidence of 
record to be the report of the veteran's August 1998 VA 
psychiatric evaluation, in which the psychiatrist concluded 
that the veteran suffers from an anxiety disorder, not 
otherwise specified, rather than PTSD.  The Board finds this 
opinion to be more probative than the report of the veteran's 
August 1998 physical examination, in which the VA examiner 
noted an assessment of PTSD based merely upon the veteran's 
own reports of having PTSD.  There is no contrary evidence of 
record.  As noted above, the veteran has reported on several 
occasions that he has never seen a psychiatrist and has never 
received any treatment for a psychiatric disorder.  
Therefore, in light of the aforementioned evidence, 
particularly the opinion of the August 1998 VA psychiatrist, 
the Board finds that the preponderance of the evidence shows 
that the veteran does not have a current diagnosis of PTSD.

In regard to his reported stressors, the Board notes in 
passing that it finds interesting and instructive the 
evolution of the veteran's contentions with respect to his 
alleged exposure to stressful events in Vietnam.  Certainly, 
it is conceivable that the veteran witnessed several of the 
events he reported in his February 2000 statement, including 
the damage to trucks and the injuries caused by road mines, 
as well as witnessing rocket or mortar attacks while in 
Vietnam.  However, a review of the veteran's service medical 
records does not reveal any reference to the reported 
incidents at all, much less any reports of the nervousness 
and fear that the veteran reported experiencing as a result 
of these incidents.  In addition, the veteran's description 
of various stressful experiences during his August 1998 VA 
psychiatric examination did not include any mention of these 
events.  In fact, at that time, the veteran reported that the 
worst thing he experienced in Vietnam was an incident in 
which he was assisting in bringing in supplies and things got 
"rough".  He also later described the worst thing in 
Vietnam as having to know what was going on in the U.S. and 
not be able to do anything about it.  Although the RO 
specifically asked the veteran in the March 1998 letter to 
provide detailed descriptions of the events or experiences he 
found most upsetting in service, the veteran failed to 
mention anything about witnessing injuries or attacks until 
his February 2000 statement.  The Board finds it interesting 
that there is no mention of these various events by the 
veteran in the record for almost three decades, including 
contemporaneously during service and particularly during his 
August 1998 psychiatric evaluation, if, as he now claims, 
these events were so disturbing to him.

Nevertheless, whether or not the veteran actually witnessed 
and participated in these various events in service, the 
preponderance of the competent and probative evidence of 
record shows that the veteran does not have a current 
diagnosis of PTSD.  In the absence of PTSD currently, the 
veteran's claim fails.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) [service connection may not be granted 
in the absence of a currently diagnosed disability].  The 
benefit sought on appeal is accordingly denied.


 Entitlement to service connection for sinusitis and right 
ear hearing loss

Factual Background

Upon enlistment, the veteran reported no history of any 
hearing loss, ear trouble, or sinusitis.  Physical 
examination conducted at enlistment was negative for any 
pertinent defects or diagnoses, and an examiner specifically 
found that the veteran's sinuses and ears were normal.

Audiometric evaluation conducted at enlistment revealed pure 
tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5

Subsequent service medical records are negative for any 
complaints or treatment of hearing loss, or sinus 
difficulties.  In August 1965, the veteran reported 
experiencing nausea, vomiting, and a headache.  A diagnosis 
of the flu was noted.

In a report of medical history completed at separation, the 
veteran reported that he had no history of any hearing loss, 
ear trouble, or sinusitis.  In a report of physical 
examination completed at separation, an examiner found the 
veteran's mouth and sinuses to be normal.

Audiometric evaluation conducted at separation revealed pure 
tone thresholds as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
10
5
0

There is no pertinent medical or other evidence of record for 
approximately the next nineteen years.

In September 1997, the veteran filed a claim of entitlement 
to service connection for bilateral hearing loss.  The 
veteran also filed a claim of entitlement to service 
connection for an upper respiratory condition, which he 
contended was due to exposure to Agent Orange during service.

During the VA physical examination conducted in August 1998, 
the veteran clarified that when he claimed service connection 
for an upper respiratory condition, he was referring to 
problems with his sinuses.  He indicated that his sinuses 
would clog up and drain approximately two to three times per 
year, and that it forces him to see a doctor.  He stated that 
whenever he would get a sinus infection, he would also 
usually get bronchitis.  He stated that he sometimes got 
photophobia and felt nauseated.  The VA examiner noted that 
his service medical records revealed a diagnosis of nausea, 
vomiting, and a headache in August 1965.  Following physical 
examination, the VA examiner concluded that he could find no 
evidence of any nasal drainage or abnormal bronchial sounds.  
X-rays of the paranasal sinuses revealed them to be well 
aerated throughout, with no evidence of intrasinus fluid or 
mucosal thickening.  

In August 1998, the veteran was also provided with a VA 
audiological evaluation.  He indicated that he had a history 
of noise exposure both during service and after service.  The 
veteran reported that he had no hearing complaints, and no 
history of any chronic ear infections, ear surgery, severe 
head injury, or hearing aid use.  Audiological evaluation 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15

Pure tone averages were noted to be 12 in the right ear with, 
and speech recognition ability was noted to be 100 percent in 
the right ear.  The VA audiologist indicated a diagnosis of a 
normal right ear with normal middle ear function.

In August 1998, the veteran also underwent a VA ear disease 
examination.  He reported a history of two or three episodes 
per year of facial pain, and pressure and forehead 
tenderness.  Physical examination was negative and the 
tympanic membranes were found to be clear and intact.  The VA 
examiner noted an impression of recurrent sinus disease.  The 
VA examiner concluded that the veteran's sinus problems were 
not related to an injury or disease incurred in service.

In the November 1998 rating decision, the RO denied the 
veteran's claims.  In his Substantive Appeal submitted in 
February 1999, the veteran contended that his headaches were 
secondary to his claimed sinusitis.  He also indicated that 
he was not claiming that his sinusitis was due to exposure to 
Agent Orange in service.  

In a statement submitted in June 2000, the veteran's 
accredited representative asserted that the veteran's 
sinusitis was a direct result of exposure to Agent Orange 
during service.

Analysis

Preliminary matter - duty to assist

To restate, VA has a duty to assist the veteran in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  With respect to the issues of 
entitlement to service connection for sinusitis and hearing 
loss in the right ear, the Board believes that these claims 
have been developed to the extent necessary and that there is 
now ample evidence on which to decide them.  There is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to these claims, 
and neither the veteran nor his representative have pointed 
to any such records.  The veteran has been provided with the 
appropriate VA examinations for each of these disabilities, 
and has been accorded ample opportunity to present evidence 
and argument in support of his claim.  The Board finds that 
no further development is required in order to comply with 
VA's statutory duty to assist him in substantiating these 
claims.

Sinusitis

The veteran is seeking entitlement to service connection for 
sinusitis.  It appears that when the veteran initially 
claimed this disability as an "upper respiratory 
condition", he asserted that it was due to exposure to Agent 
Orange during service.  In a Substantive Appeal submitted in 
February 1999, however, the veteran clarified that he was not 
contending this disability was due to exposure to Agent 
Orange.  Rather, he asserted that the disorder actually had 
its onset while he was on active duty.  Thereafter, in a 
statement submitted in February 2000, the veteran's 
accredited representative again raised the contention that 
this disability was incurred as a result of exposure to 
herbicides during service.

In order to fully address all potential theories raised by 
the record, the Board will consider the veteran's claim for 
sinusitis both on the basis of exposure to herbicides in 
service, and on the basis that it was directly incurred in 
service.  The Board believes that this approach will afford 
the veteran the greatest consideration possible and is 
consistent with the Court's ruling in Combee. Therefore, the 
Board will first address the applicability of laws and 
regulations pertaining to presumptive service connection for 
herbicides exposure.  The Board will then proceed to discuss 
the veteran's claim in regard to the laws and regulations 
pertaining to direct service connection.

i. Presumptive service connection

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision, and the disorder for which service connection 
is sought must be specified at 38 C.F.R. § 3.309(e) in order 
to enjoy the presumption of service incurrence there under.  
The disabilities specified at 38 C.F.R. § 3.309(e) do not 
include sinusitis.  Thus, he is not entitled to presumptive 
service connection based on exposure to herbicides under 38 
C.F.R. § 3.307(a)(6).

Furthermore, in November 1999, the Secretary of Veterans 
Affairs specifically determined that there is no positive 
association between herbicide exposure and any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 64 
Fed. Reg. 59232-59243 (November 2, 1999).  In making that 
determination, the Secretary considered numerous studies and 
other scientific evidence, and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

In short, because the veteran's claimed disabilities are not 
included among the diseases specified at 38 C.F.R. § 
3.309(e), and because the Secretary of VA has specifically 
held that there is no positive association between herbicide 
exposure and any condition not specifically named in 38 
C.F.R. § 3.309(e), the Board finds that the veteran's claim 
as evaluated under the regulations governing presumptive 
service connection based on exposure to herbicides must be 
denied.

ii.  Direct service connection

Notwithstanding the foregoing, the Board notes that United 
States Court of Appeals for the Federal Circuit has 
determined that the regulations governing presumptive service 
connection for Agent Orange do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the veteran's 
claim under the regulations governing direct service 
connection.

As noted above, the veteran and his accredited representative 
have asserted that his sinusitis was incurred as a result of 
exposure to herbicides during service and/or that the 
disorder actually had its onset while he was on active duty.

The Board found the most probative evidence in regard to the 
veteran's claim for sinusitis to be the report of his August 
1998 ear disease examination.  In this report, the VA 
examiner concluded that the veteran did have recurrent sinus 
disease, but determined that this disorder was not related to 
any injury or disease incurred during service.  There is no 
contrary medical evidence of record.  In fact, the only 
evidence of record that the claimed sinusitis is related to 
service are the assertions of the veteran and his 
representative that there is such a relationship.  However, 
as noted above, there is no indication that either the 
veteran or his representative possess the requisite 
knowledge, skill, experience, training, or education as to 
render them competent to render a medical opinion.  See 
Espiritu, 2 Vet. App. at 494-495.  Because neither the 
veteran nor his representative are considered competent to 
render a medical opinion, the Board finds their assertions 
that the veteran's sinusitis is related to service to be of 
no probative value.

In short, the Board finds the most probative evidence of 
record to be the opinion of the August 1998 ear disease 
examiner, who found that the veteran's sinus disease was not 
related to his military service.  There is no probative 
evidence to the contrary.  Thus, the Board finds that the 
preponderance of the credible and probative evidence of 
record is against the veteran's claim of entitlement to 
service connection for sinusitis.  The benefit sought on 
appeal is accordingly denied.

Right ear hearing loss

With respect to the veteran's claim of entitlement to service 
connection for right ear hearing loss, the Board finds that 
the most probative evidence of record is the report of the 
results of the veteran's August 1998 VA audiological 
evaluation, which do not meet the parameters set forth in 38 
C.F.R. § 3.385 for establishing a current hearing loss 
disability in the right ear.  Specifically, the Board notes 
that the veteran did not have an auditory threshold of 
greater than 15 decibels in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz in the right ear, and his 
speech recognition score was 100 percent. 

The Board wishes to note that it does not necessarily dispute 
the veteran's contention that his hearing in his right ear is 
not as good as it was when he entered service.  However, as 
discussed above, 38 C.F.R. § 3.385 sets forth specific 
threshold requirement for a finding of hearing loss 
disability, and the Board is bound in its decisions by such 
regulations.  38 U.S.C.A. § 7104(c).

As will be discussed in the remand portion of this decision 
below, the August 1998 VA audiological examination 
demonstrated a degree of left ear hearing loss that met the 
auditory threshold requirements of 38 C.F.R. § 3.385.  
Further development is required, as will be explained below.  
Such is not the case with his claimed right ear hearing loss, 
however, because the August 1998 examination failed to 
demonstrate a degree of hearing loss that met auditory 
threshold requirements set forth in C.F.R. § 3.385.  In the 
absence of any evidence of the claimed right ear hearing 
loss,  any additional development of the evidence is 
unnecessary. 

Accordingly, the Board finds that the preponderance of the 
competent and probative evidence of record shows that the 
veteran does not have a current right ear hearing loss 
disability.  As noted, in the absence of a current 
disability, the veteran's claim fails.  See Rabideau, 2 Vet. 
App. at 144.  The benefit sought on appeal is denied.

Entitlement to service connection for loss of teeth

Factual Background

Dental examination conducted upon the veteran's enlistment 
into service revealed no indication of any missing teeth or 
other dental abnormalities.  In the report of physical 
examination, the examiner described the veteran's dental 
condition as "acceptable".  Examination was also negative 
for any indication of facial scarring. 

Subsequent service medical records, including a dental health 
record, are negative for any complaints or treatment for 
dental problems, including removal of any teeth.

Upon the veteran's separation from service in June 1968, an 
examiner noted the presence of a scar on the right side of 
the veteran's face.  The examiner also noted that the veteran 
was missing teeth numbered 1, 10, 15, 19, and 32.  The 
examiner described the veteran's dental condition as 
"acceptable" and "class III".  In a report of medical 
history completed at separation, the veteran denied having 
any history of severe tooth or gum trouble.

In October 1997, the veteran filed a claim of entitlement to 
service connection for an injury in the area of the teeth.  
During his August 1998 VA physical examination, the veteran 
reported that he was struck in the mouth during service.  He 
stated that at least one tooth was broken off at the 
bridgeline and had to be extracted.  The examiner noted that 
no documentation of this injury was available in the 
veteran's service medical records.  The veteran stated that 
over the course of the 1970's and 1980's, he went through a 
series of dental treatments, which resulted in his finally 
having all of his upper teeth extracted.  The veteran 
indicated that he has also since had work done on his lower 
teeth, which has a partial lower plate.  He indicated that he 
had no particularly significant problems with his mouth or 
teeth other than that he is missing some of them.  The VA 
examiner noted an assessment of an injury to the area of the 
teeth.

Analysis

Preliminary matter - duty to assist

With respect to the issue of entitlement to service 
connection for loss of teeth due to dental trauma, the Board 
believes that this claim has been developed to the extent 
necessary and that there is now ample evidence on which to 
decide them.  There is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to these claims, and neither the veteran 
nor his representative have pointed to any such records.  The 
veteran has been provided with the a VA physical examinations 
which addressed this disability, and has been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The Board finds that no further development is 
required in order to comply with VA's statutory duty to 
assist him in substantiating these claims.  38 U.S.C.A. 
§ 5107(a).  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

Discussion

The veteran is seeking entitlement to service connection for 
a dental injury due to trauma.  It appears that the veteran 
is contending that he sustained a loss of teeth as a result 
of being struck in the mouth during service.

After reviewing the complete record, and for the reasons and 
bases set forth below, the Board finds that the overall 
evidence is in relative equipoise as to whether the veteran 
incurred the loss of certain teeth due to trauma during 
service.  

As noted above, the record reflects that no abnormalities of 
teeth numbered 1, 10, 15, 19, and 32 were found when the 
veteran was examined when he entered service in June 1965.  
However, these teeth were found to be missing upon the 
veteran's separation in June 1968.  There is no indication in 
the veteran's service medical records that these teeth were 
carious or that the extractions were necessitated by any 
disease process which may have existed at the time of his 
entry into service.  The veteran has asserted that he lost at 
least one tooth during service as a result of being struck in 
the mouth.  Although there is no indication in the veteran's 
service medical records that he ever sustained such an 
injury, his separation examination did reveal a scar on the 
right side of his face, which was not noted to be present at 
the time of his enlistment into service.  The Board believes 
that the presence of this scar provides at least some 
corroboration as to the veteran's claim of being struck in 
the face during service.

Although the Board acknowledges that it would be highly 
unusual for teeth 1, 10, 15, 19, and 32, which are not 
contiguous, to be lost due to trauma, particularly without 
any medical record of such trauma, after a review of the 
record the Board can find no evidence of any other basis to 
explain the missing teeth.  Therefore, the Board finds that 
the evidence of record is in relative equipoise as to whether 
the veteran sustained a dental injury due to trauma during 
service.  Specifically, the Board finds that the evidence is 
in relative equipoise as to whether he experienced a loss of 
teeth numbered 1, 10, 15, 19, and 32 as a result of trauma 
sustained in service.  Accordingly, the Board has resolved 
all doubt in favor of the veteran, and concluded that service 
connection is warranted for the veteran's loss of teeth 
numbered 1, 10, 15, 19, and 32.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for loss of teeth numbered 
1, 10, 15, 19, and 32 is granted.


REMAND

As noted above, VA has a duty to make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate a claim for benefits.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) [to be codified at 38 U.S.C. § 5103A].  
This duty includes providing the veteran with a medical 
examination if the record contains competent medical evidence 
of a current disability, which may be associated with his 
active service.  In accordance with this duty, and as will be 
discussed in detail below, the Board believes that a remand 
is appropriate so the veteran can be provided with VA 
examinations in order to address the etiology of his claimed 
left ear hearing loss, bilateral tinnitus, headaches, and a 
spinal condition.

In the interest of clarity, the Board will separately address 
the veteran's claimed disabilities.

Hearing loss in the left ear

During the veteran's August 1998 audiological evaluation, the 
VA audiologist concluded that the veteran had normal hearing 
in the left ear between 500 and 2000 Hertz, but that there 
was a sensorineural dip at 3000 and 4000 Hertz.  
Specifically, the VA audiologist noted pure tone thresholds 
of 40 decibels at 3000 Hertz and 30 decibels at 4000 Hertz.  
As noted above, an auditory threshold of 40 decibels n any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz meets 
the specified pure tone requirements set forth in 38 C.F.R. 
§ 3.385 for hearing impairment.  Thus, based on the results 
of the veteran's August 1998 audiological evaluation, the 
Board finds that there is evidence of a current hearing loss 
disability in the veteran's left ear.

The Board further finds that a remand of this claim is 
appropriate, in order to provide the veteran's with another 
VA examination.  As noted above, VA's duty to assist the 
veteran includes providing him with a medical examination if 
the evidence of record contains competent medical evidence of 
a current disability, which may be associated with his active 
service, and when the record does not contain sufficient 
medical evidence to make a decision on the claim.  Although 
the results of the veteran's VA audiological evaluation 
revealed evidence of a left ear hearing loss disability, it 
appears that the audiologist failed to specifically address 
the etiology of that disability.  Thus, the Board believes 
that a remand is necessary, so the RO can provide the 
veteran's with an appropriate VA examination in order to 
determine the etiology of his left ear hearing loss.


Bilateral tinnitus

During the veteran's August 1998 VA audiological evaluation, 
the audiologist also concluded that the veteran's subjective 
complaints of tinnitus could be related to his reported 
history of noise exposure, which included both military and 
civilian noise exposure, and/or with events or conditions in 
his life which might be unreported or unrecognized by him.

In light of the inconclusive nature of this opinion, which 
was rendered by an audiologist the Board finds that a remand 
of this issue is also necessary, so that the RO can provide 
the veteran with an appropriate VA examination in order to 
obtain a more accurate medical determination by a physician 
as to the etiology of the claimed bilateral tinnitus.

Headaches

The veteran is also seeking service connection for headaches.

Although it is not entirely clear from the record, it appears 
that the veteran is contending that he is entitled to service 
connection for headaches on both a direct basis and as 
secondary to sinusitis.  As noted above, however, the Board 
has found that the weight of competent and probative evidence 
shows that the veteran's sinusitis was not incurred in or 
aggravated by service.  

With respect to the claim for headaches on a direct basis, 
the Board notes that during the veteran's August 1998 VA 
physical examination, the VA examiner noted a diagnosis of 
mixed muscle contracture tension, possibly vascular, 
headaches.  Although the examiner also noted that the 
veteran's service medical records revealed a diagnosis of a 
tension headache in July 1965, the examiner failed to discuss 
whether there is any relationship between the veteran's 
currently diagnosed muscular tension headaches and the  in-
service diagnosis of a tension headaches.  Therefore, the 
Board finds that a remand of this issue is warranted, so the 
RO can provide the veteran with an examination to 
specifically addresses the etiology of his claimed headaches.

Spinal condition

The veteran is also seeking service connection for a disorder 
of the spine.  During an August 1998 VA orthopedic 
examination, the veteran reportedly denied experiencing any 
problems with his back, but stated that he had "previously 
been told that he had scoliosis."  He indicated that from 
time to time, he experienced tightness in his neck, but 
stated that he never experienced any radiation to his 
extremities.

During the August 1998 orthopedic examination, the VA 
examiner found that the veteran had what appeared to be a 
stable and asymptomatic scoliotic curve in the upper lumbar 
portion of his spine.  The examiner also found that x-rays of 
the cervical spine had revealed evidence of mild degenerative 
changes at C5-6, which appeared to be mildly symptomatic most 
of the time.  The examiner did not discuss the etiology of 
these disorders or whether there was any indication that a 
relationship existed between these diagnoses and the 
veteran's active military service.  Accordingly, the Board 
finds that a remand of this issue is warranted, so the 
veteran can be provided with another VA orthopedic 
examination in order to specifically addresses the etiology 
of his diagnosed disorders of the spine.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran in 
order to ascertain whether there is any 
additional medical evidence pertaining to 
his claimed left ear hearing loss, 
bilateral tinnitus, headaches and/or 
spinal condition which has not been 
associated with his VA claims folder.  
After securing any necessary consents 
from the veteran, the RO should obtain 
such evidence and associate it with the 
veteran's VA claims folder.

2.  The RO should then schedule the 
veteran for examination to determine the 
nature and etiology of his claimed 
bilateral tinnitus, left ear hearing loss 
and headaches.  The veteran's claims 
folder and a copy of this remand must be 
provided to the examiner for review prior 
to the examination.  After reviewing the 
claims folder, the examiner should render 
an opinion as to the etiology of any left 
ear hearing loss disability, bilateral 
tinnitus and/or headache disorder 
identified.  In particular, based on the 
evidence of record, the examiner should 
opine as to whether it is at least as 
likely as not that any left ear hearing 
loss, bilateral tinnitus or headache 
disorder is related to service.  
If deemed to be necessary by the 
examining physician, specialist 
consultations should be ordered and any 
appropriate diagnostic testing 
undertaken.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  The veteran should also be afforded 
another VA orthopedic examination to 
determine the nature and etiology of his 
claimed spinal condition.  The veteran's 
claims folder and a copy of this remand 
must be made available to the physician 
for review in conjunction with the 
examination.  The examiner should 
identify any disorders of the spine that 
are present and express an opinion as to 
whether each disorder is at least as 
likely as not related to the veteran's 
service.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  The report of the examination 
should be associated with the veteran's 
claims folder.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for service connection.  
If the benefits sought on appeal remain 
denied, in whole or in part, the veteran 
and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and should be given 
the opportunity to respond thereto.  
Thereafter, the veteran's claims folder 
should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 30 -


- 1 -


